UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07288 Franklin Strategic Mortgage Portfolio (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 9/30 Date of reporting period: 12/31/13 Item 1. Schedule of Investments. Franklin Strategic Mortgage Portfolio Statement of Investments, December 31, 2013 (unaudited) Shares Value Common Stocks (Cost $231,613) 0.2% Mortgage REITs 0.2% American Capital Agency Corp. 10,000 $ 192,900 Principal Amount * Asset-Backed Securities and Commercial Mortgage-Backed Securities 44.2% Finance 44.2% a Anthracite CDO II Ltd., 2002-2A, D, 144A, 6.97%, 12/24/37 329,094 328,581 a,b Anthracite Ltd., 2004-HY1A, E, 144A, 7.147%, 6/20/41 1,598,000 53,581 a ARCap Resecuritization Trust, 2004-A1, A, 144A, 4.73%, 4/21/24 232,751 237,315 Banc of America Commercial Mortgage Trust, 2006-1, AJ, 5.46%, 9/10/45 1,000,000 1,064,664 2006-4, AJ, 5.695%, 7/10/46 450,000 464,671 2006-4, AM, 5.675%, 7/10/46 300,000 327,593 c Bear Stearns Alt-A Trust, 2004-13, A2, 1.045%, 11/25/34 276,726 258,658 Bear Stearns Commercial Mortgage Securities Inc., c 2006-PW11, AJ, 5.452%, 3/11/39 750,000 780,176 c 2006-PW12, AJ, 5.932%, 9/11/38 300,000 314,524 2006-PW13, AJ, 5.611%, 9/11/41 750,000 764,896 c 2007-PW16, AM, 5.713%, 6/11/40 750,000 841,666 c Bear Stearns Commercial Mortgage Securities Trust, 2004-PWR3, E, 4.998%, 2/11/41 425,000 425,643 CitiFinancial Mortgage Securities Inc., 2003-4, AF6, 4.493%, 10/25/33 583,249 596,723 Citigroup Commercial Mortgage Trust, 2006-C5, AJ, 5.482%, 10/15/49 440,000 432,709 c 2007-C6, AM, 5.885%, 6/10/17 500,000 552,014 c Citigroup Mortgage Loan Trust Inc., 2006-WFH3, A3, 0.315%, 10/25/36 255,540 254,212 a 2013-A, A, 144A, 3.00%, 5/25/42 210,661 202,403 c Citigroup/Deutsche Bank Commercial Mortgage Trust, 2006-CD3, AJ, 5.688%, 10/15/48 450,000 421,783 c Commercial Mortgage Trust, 2005-GG5, AM, 5.277%, 4/10/37 200,000 212,519 a Countryplace Manufactured Housing Contract Trust, 2007-1, A3, 144A, 5.593%, 7/15/37 594,554 615,658 Countrywide Asset-Backed Certificates, c 2004-1, M1, 0.915%, 3/25/34 250,000 237,843 c 2004-7, MV3, 1.215%, 12/25/34 161,976 161,230 c 2004-14, M1, 0.675%, 6/25/35 270,375 266,932 2005-12, 1A3, 4.947%, 4/25/33 140,999 141,493 Countrywide Home Loans, 2003-14, A3, 5.50%, 6/25/33 67,740 67,913 a,c Credit Suisse Mortgage Capital Certificates, 2009-15R, 3A1, 144A, 5.371%, 3/26/36 218,165 227,072 a Crest Ltd., 2003-2A, C2, 144A, 5.709%, 12/28/38 200,000 202,477 c 2004-1A, A, 144A, 0.568%, 1/28/20 231,503 228,777 c 2004-1A, B1, 144A, 0.728%, 1/28/40 750,000 704,599 a CT CDO III Ltd., 2005-3A, C, 144A, 5.471%, 6/25/35 280,000 279,572 a,c CT CDO IV Ltd., 2006-4A, A1, 144A, 0.477%, 10/20/43 436,352 414,748 c First Franklin Mortgage Loan Asset-Backed Certificates, 2005-FF6, M1, 0.585%, 5/25/36 290,035 285,677 c FNMA, 2007-1, NF, 0.415%, 2/25/37 329,505 329,415 a,c Fosse Master Issuer PLC, 2011-1A, A2, 144A, 1.646%, 10/18/54 (Great Britain) 625,214 628,601 a G-Force LLC, 2005-RRA, A2, 144A, 4.83%, 8/22/36 24,877 24,891 B, 144A, 5.09%, 8/22/36 300,000 302,382 C, 144A, 5.20%, 8/22/36 300,000 278,787 GMAC Commercial Mortgage Securities Inc., c 2004-C3, D, 5.044%, 12/10/41 975,000 565,546 2005-C1, B, 4.936%, 5/10/43 800,000 380,175 Green Tree Financial Corp., 1996-9, M1, 7.63%, 8/15/27 400,000 442,881 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Strategic Mortgage Portfolio Statement of Investments, December 31, 2013 (unaudited) (continued) 1997-3, A6, 7.32%, 3/15/28 40,125 43,410 1997-6, A7, 7.14%, 1/15/29 27,497 29,143 1998-4, A7, 6.87%, 4/01/30 166,023 177,535 1999-3, A7, 6.74%, 2/01/31 190,691 192,581 Greenpoint Manufactured Housing, 1999-3, 1A7, 7.27%, 6/15/29 538,995 544,460 c Greenpoint Mortgage Funding Trust, 2005-HE4, 2A4C, 0.885%, 7/25/30 70,335 70,041 c Greenwich Capital Commercial Funding Corp., 2006-GG7, AJ, 5.867%, 7/10/38 400,000 411,870 AM, 6.018%, 7/10/38 200,000 218,627 c GSAA Home Equity Trust, 0.535%, 6/25/35 244,505 228,546 c GSAMP Trust, 2005-HE3, M2, 1.17%, 6/25/35 357,609 338,760 a,c Holmes Master Issuer PLC, 2010-1A, A2, 144A, 1.644%, 10/15/54 (Great Britain) 556,689 558,315 2011-1A, A2, 144A, 1.594%, 10/15/54 (Great Britain) 170,552 171,166 c Home Equity Mortgage Trust, 2004-4, M3, 1.14%, 12/25/34 623,352 555,018 JPMorgan Chase Commercial Mortgage Securities Corp., c 2006-CB14, AM, 5.446%, 12/12/44 1,000,000 1,074,915 c 2006-CB14, B, 5.536%, 12/12/44 1,000,000 405,102 2006-CB17, AM, 5.464%, 12/12/43 490,000 508,007 c 2006-LDP7, AJ, 5.863%, 4/15/45 385,000 387,673 c JPMorgan Chase Commercial Mortgage Securities Trust, 2006-CB16, B, 5.672%, 5/12/45 400,000 305,146 c JPMorgan Mortgage Acquisition Corp., 2006-ACC1, A4, 0.315%, 5/25/36 399,374 391,539 a,c Kildare Securities Ltd., 2007-1A, A2, 144A, 0.361%, 12/10/43 (Ireland) 264,426 261,483 a,c Lake Country Mortgage Loan Trust, 2005-HE1, M1, 144A, 0.945%, 12/25/32 83,133 82,512 c LB-UBS Commercial Mortgage Trust, a 2003-C7, L, 144A, 5.224%, 7/15/37 145,322 145,672 2006-C1, AJ, 5.276%, 2/15/41 350,000 345,824 2006-C4, AJ, 5.886%, 6/15/38 500,000 520,695 Lehman ABS Corp., 2003-1, A1, 5.00%, 12/25/33 648,596 664,166 a,c LNR CDO Ltd., 2003-1A, DFL, 144A, 2.265%, 7/23/36 (Cayman Islands) 400,000 391,332 a,c Mach One Trust Commercial Mortgage-Backed, 2004-1A, G, 144A, 6.82%, 5/28/40 300,000 306,123 c Master Asset-Backed Securities Trust, 2004-HE1, M2, 1.26%, 9/25/34 250,000 244,679 c Merrill Lynch Mortgage Investors Inc., 2003-A, 1A, 0.905%, 3/25/28 427,258 423,120 c Merrill Lynch Mortgage Trust, 2005-CKI1, AJ, 5.391%, 11/12/37 322,000 339,074 c ML-CFC Commercial Mortgage Trust, 2006-3, A1A, 5.409%, 7/12/46 163,591 179,016 c Morgan Stanley ABS Capital I Inc. Trust, 2003-HE1, M1, 1.365%, 5/25/33 473,968 447,744 2005-WMC, M2, 0.90%, 1/25/35 361,844 347,542 Morgan Stanley Capital I Trust, a 2005-RR6, AJ, 144A, 5.233%, 5/24/43 300,000 300,592 c 2006-HQ8, AJ, 5.68%, 3/12/44 399,000 410,839 a,c Newcastle CDO Ltd., 2004-5A, 1, 144A, 0.588%, 12/24/39 192,012 184,854 c Novastar Home Equity Loan, 2004-4, M4, 1.815%, 3/25/35 1,500,000 1,476,109 Oakwood Mortgage Investors Inc., 1999-A, A3, 6.09%, 4/15/29 642,122 651,485 Residential Asset Securities Corp., 2004-KS1, AI4, 4.213%, 4/25/32 281,344 281,225 2004-KS8, AI6, 4.79%, 9/25/34 409,569 404,675 c 2005-AHL2, A2, 0.425%, 10/25/35 23,057 23,029 c Residential Funding Mortgage Securities II, 2002-HI5, M1, 6.14%, 1/25/28 147,700 150,994 2003-HI2, M2, 5.58%, 7/25/28 308,139 312,664 2004-HI3, A5, 5.48%, 6/25/34 218,916 228,438 c Soundview Home Equity Loan Trust, 2005-D01, M2, 0.615%, 5/25/35 306,107 305,951 a,c Springleaf Mortgage Loan Trust, 2013-1A, M4, 144A, 4.44%, 6/25/58 400,000 384,002 c,d Talisman 6 Finance, Reg S, 0.404%, 10/22/16 (Ireland) 321,886 EUR 416,743 c Travelers Mortgage Services Inc., 1998-5A, A, 2.53%, 12/25/18 48,941 48,941 Vanderbilt Mortgage Finance, 2002-A, M1, 7.12%, 4/07/32 154,766 164,729 2002-C, M1, 7.82%, 12/07/32 363,892 389,768 c Wachovia Bank Commercial Mortgage Trust, a 2003-C7, F, 144A, 5.132%, 10/15/35 200,000 202,572 2006-C23, AJ, 5.515%, 1/18/45 400,000 425,688 2006-C25, AJ, 5.86%, 5/15/43 300,000 312,860 5.922%, 5/15/16 1,000,000 932,970 Franklin Strategic Mortgage Portfolio Statement of Investments, December 31, 2013 (unaudited) (continued) c Wachovia Commercial Mortgage Securities Inc. Pass-Through Certificates, 2003-C9, D, 5.209%, 12/15/35 250,000 249,713 c WAMU Mortgage Pass-Through Certificates, 2005-AR8, 2A1A, 0.455%, 7/25/45 227,284 212,379 Wells Fargo Mortgage Backed Securities Trust, c 2004-W, A9, 2.762%, 11/25/34 267,848 273,350 c 2005-AR10, 2A3, 2.616%, 6/25/35 257,232 257,755 2007-3, 3A1, 5.50%, 4/25/37 92,094 95,215 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $34,158,758) 35,729,376 Mortgage-Backed Securities 100.4% c Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 12.5% FHLMC, 1.875% - 2.298%, 11/01/16 - 11/01/25 764,254 800,335 FHLMC, 2.313% - 2.508%, 4/01/18 - 1/01/32 445,377 456,396 FHLMC, 2.531%, 10/01/36 424,271 451,391 FHLMC, 2.531%, 11/01/37 2,229,583 2,383,163 FHLMC, 2.555%, 5/01/37 1,034,489 1,101,999 FHLMC, 2.559% - 2.693%, 10/01/18 - 8/01/31 361,872 375,024 FHLMC, 2.746%, 6/01/37 3,316,974 3,555,250 FHLMC, 2.76% - 3.293%, 1/01/18 - 4/01/31 668,959 703,033 FHLMC, 4.229% - 6.876%, 11/01/19 - 7/01/30 283,432 291,182 10,117,773 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 11.1% e FHLMC Gold 30 Year, 3.50%, 2/01/43 750,000 742,149 e FHLMC Gold 30 Year, 4.00%, 2/01/39 2,000,000 2,048,281 e FHLMC Gold 30 Year, 4.50%, 2/01/40 1,150,000 1,213,205 FHLMC Gold 30 Year, 4.50%, 4/01/40 1,447,171 1,536,227 FHLMC Gold 30 Year, 5.00%, 10/01/33 - 7/01/35 220,077 238,403 FHLMC Gold 30 Year, 5.00%, 2/01/39 1,036,025 1,115,932 FHLMC Gold 30 Year, 5.50%, 9/01/33 94,182 103,984 FHLMC Gold 30 Year, 6.00%, 7/01/28 - 11/01/36 441,222 486,585 FHLMC Gold 30 Year, 6.50%, 2/01/19 - 7/01/32 283,033 316,357 FHLMC Gold 30 Year, 7.50%, 10/01/25 - 8/01/32 363,794 409,074 FHLMC Gold 30 Year, 8.00%, 7/01/24 - 5/01/30 124,493 137,151 FHLMC Gold 30 Year, 8.50%, 10/01/17 - 9/01/30 101,603 107,237 FHLMC Gold 30 Year, 9.00%, 9/01/30 87,119 100,198 FHLMC Gold 30 Year, 9.50%, 12/01/16 - 4/01/25 173,145 186,631 FHLMC PC 30 Year, 8.50%, 5/01/17 201,644 216,222 FHLMC PC 30 Year, 9.00%, 6/01/16 279 295 FHLMC PC 30 Year, 9.50%, 8/01/19 8,276 8,383 8,966,314 c Federal National Mortgage Association (FNMA) Adjustable Rate 18.6% FNMA, 1.645% - 2.202%, 4/01/21 - 11/01/31 245,296 256,564 FNMA, 2.207% - 2.24%, 7/01/14 - 3/01/23 783,883 806,324 FNMA, 2.241% - 2.278%, 9/01/18 - 2/01/32 768,180 808,304 FNMA, 2.295% - 2.392%, 12/01/22 - 8/01/29 580,641 608,496 FNMA, 2.40% - 2.46%, 9/01/21 - 7/01/38 777,676 792,784 FNMA, 2.465% - 2.473%, 4/01/27 - 5/01/31 90,478 94,699 FNMA, 2.475%, 9/01/39 2,170,245 2,303,885 FNMA, 2.48% - 2.502%, 1/01/17 - 9/01/32 578,406 617,210 FNMA, 2.507%, 10/01/36 1,016,352 1,078,424 FNMA, 2.56%, 6/01/35 3,447,859 3,672,025 FNMA, 2.574% - 2.653%, 4/01/18 - 10/01/32 607,113 629,717 FNMA, 2.668%, 9/01/37 2,479,932 2,638,547 FNMA, 2.708% - 6.405%, 4/01/17 - 7/01/31 687,610 718,596 15,025,575 Federal National Mortgage Association (FNMA) Fixed Rate 52.7% e FNMA 15 Year, 3.00%, 2/01/28 12,265,000 12,491,615 FNMA 15 Year, 5.00%, 6/01/18 - 7/01/18 723,433 772,091 FNMA 15 Year, 5.50%, 5/01/14 - 2/01/18 504,463 538,401 FNMA 15 Year, 6.50%, 5/01/14 - 10/01/16 23,126 24,034 e FNMA 30 Year, 3.50%, 2/01/43 1,355,000 1,342,403 e FNMA 30 Year, 4.00%, 1/01/41 14,200,000 14,577,187 e FNMA 30 Year, 4.50%, 2/01/39 3,710,000 3,919,992 FNMA 30 Year, 5.00%, 4/01/34 246,524 269,340 Franklin Strategic Mortgage Portfolio Statement of Investments, December 31, 2013 (unaudited) (continued) FNMA 30 Year, 5.50%, 9/01/33 - 10/01/33 726,483 800,590 FNMA 30 Year, 5.50%, 10/01/33 592,029 652,371 FNMA 30 Year, 5.50%, 10/01/33 - 11/01/33 436,931 481,687 FNMA 30 Year, 5.50%, 11/01/34 733,177 807,999 FNMA 30 Year, 5.50%, 11/01/34 - 11/01/35 446,591 495,790 FNMA 30 Year, 6.00%, 12/01/23 - 9/01/32 236,306 266,026 FNMA 30 Year, 6.00%, 10/01/34 490,500 544,677 FNMA 30 Year, 6.00%, 10/01/34 1,376,676 1,545,031 FNMA 30 Year, 6.00%, 5/01/35 - 8/01/35 612,242 685,543 FNMA 30 Year, 6.50%, 12/01/27 - 9/01/31 699,641 780,866 FNMA 30 Year, 6.50%, 5/01/32 - 8/01/32 713,427 796,940 FNMA 30 Year, 6.50%, 8/01/32 269,596 301,631 FNMA 30 Year, 7.50%, 8/01/25 - 5/01/32 48,647 55,930 FNMA 30 Year, 8.00%, 1/01/25 - 7/01/31 45,478 52,030 FNMA 30 Year, 8.50%, 11/01/26 - 11/01/28 242,781 271,898 FNMA 30 Year, 9.00%, 12/01/16 - 4/01/25 25,381 26,137 FNMA 30 Year, 9.50%, 11/01/21 - 4/01/30 74,965 83,683 FNMA 30 Year, 10.00%, 7/01/16 - 4/01/21 68,340 76,171 FNMA 30 Year, 10.50%, 4/01/22 - 5/01/30 7,621 7,677 FNMA 30 Year, 12.00%, 4/01/15 - 5/01/16 261 264 FNMA PL 30 Year, 10.00%, 9/01/20 15,741 16,419 42,684,423 c Government National Mortgage Association (GNMA) Adjustable Rate 0.2% GNMA, 1.625%, 11/20/25 - 7/20/27 129,723 134,807 Government National Mortgage Association (GNMA) Fixed Rate 5.3% GNMA I SF 15 Year, 7.00%, 4/15/14 557 559 GNMA I SF 15 Year, 8.00%, 9/15/15 7,978 8,022 GNMA I SF 30 Year, 6.50%, 1/15/24 - 9/15/32 234,772 262,077 GNMA I SF 30 Year, 7.00%, 5/15/17 - 2/15/32 200,456 217,318 GNMA I SF 30 Year, 7.50%, 10/15/23 - 10/15/29 51,210 56,228 GNMA I SF 30 Year, 8.00%, 1/15/17 - 9/15/27 122,377 135,400 GNMA I SF 30 Year, 8.25%, 1/15/21 - 5/15/21 70,858 71,916 GNMA I SF 30 Year, 8.50%, 3/15/17 - 7/15/24 96,687 100,031 GNMA I SF 30 Year, 9.00%, 9/15/16 - 8/15/28 18,000 18,223 GNMA I SF 30 Year, 10.00%, 12/15/18 4,525 4,558 GNMA I SF 30 Year, 10.50%, 1/15/16 357 359 e GNMA II SF 30 Year, 3.50%, 2/01/43 2,750,000 2,766,436 GNMA II SF 30 Year, 6.50%, 1/20/26 - 1/20/33 317,441 362,405 GNMA II SF 30 Year, 7.50%, 11/20/22 - 7/20/32 215,159 246,441 GNMA II SF 30 Year, 8.00%, 1/20/17 - 8/20/26 35,379 35,605 GNMA II SF 30 Year, 8.50%, 7/20/16 10,935 10,999 GNMA II SF 30 Year, 9.00%, 11/20/19 - 3/20/25 2,833 3,153 GNMA II SF 30 Year, 10.50%, 6/20/20 18 18 4,299,748 Total Mortgage-Backed Securities (Cost $80,052,630) 81,228,640 Total Investments before Short Term Investments (Cost $114,443,001) 117,150,916 Shares Short Term Investments (Cost $2,944,334) 3.6% Money Market Funds 3.6% f,g Institutional Fiduciary Trust Money Market Portfolio 2,944,334 2,944,334 Franklin Strategic Mortgage Portfolio Statement of Investments, December 31, 2013 (unaudited) (continued) Total Investments (Cost $117,387,335) 148.4% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At December 31, 2013, the aggregate value of these securities was $7,718,067, representing 9.54% of net assets. b The bond pays interest and/or principal based upon the issuer's ability to pay, which may be less than the stated interest rate or principal paydown. c The coupon rate shown represents the rate at period end. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. At December 31, 2013, the value of this security was $416,743, representing 0.52% of net assets. e A portion or all of the security purchased on a to-be-announced (TBA) basis. f Non-income producing. g The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. At December 31, 2013, the Fund had the follow ing financial futures contracts outstanding. See Note 3. Financial Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts U.S. Treasury 10 Year Note Long 4 $ 3/20/14 $ - $ ) U.S. Treasury 30 Year Bond Long 28 3/20/14 - ) Net unrealized appreciation (depreciation) $ ) At December 31, 2013, the Fund had the follow ing forw ard exchange contracts outstanding. See Note 3. Forw ard Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro DBAB Buy $ 2/06/14 $ $ - Euro DBAB Sell 2/06/14 - ) Euro DBAB Buy 4/22/14 - Euro DBAB Sell 4/22/14 - ) Euro DBAB Sell 2/06/15 - ) Euro DBAB Sell 2/05/16 - ) Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts using the same currency and settlement date. Franklin Strategic Mortgage Portfolio Statement of Investments, December 31, 2013 (unaudited) (continued) At December 31, 2013, the Fund had the follow ing credit default sw ap contracts outstanding. See Note 3. Credit Default Sw ap Contracts Periodic Upfront Counterparty a / Notional Payment Expiration Premiums Unrealized Unrealized Market Description Exchange Amount b Rate Date Paid (Received) Appreciation Depreciation Value Rating c OTC Sw aps Contracts to Sell Protection d Traded Index CMBX.NA.AJ.2 FBCO 200,000 1.09 % 3/15/49 $ (28,601 ) $ 8,017 $ - $ (20,584 ) Non Investment Grade Net unrealized appreciation (depreciation) $ 8,017 a Posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. At December 31, 2013, no collateral had been exchanged with the counterparties. b In U.S. dollars unless otherwise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. c Based on Standard and Poor's (S&P) Rating for single name swaps and internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. d The fund enters contracts to sell protection to create a long credit position. Performance triggers include failure to pay or bankruptcy of the underlying securities for traded index swaps. A BBREVIATIONS Counterparty DBAB - Deutsche Bank AG FBCO - Credit Suisse Group AG Currency EUR - Euro Selected Portfolio CDO - Collateralized Debt Obligation PC - Participation Certificate PL - Project Loan REIT - Real Estate Investment Trust SF - Single Family Franklin Strategic Mortgage Portfolio Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Strategic Mortgage Portfolio (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of one fund, the Franklin Strategic Mortgage Portfolio (Fund). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund includes failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. The Fund entered into exchange traded financial futures contracts primarily to manage and/or gain exposure to interest rate risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. 4. MORTGAGE DOLLAR ROLLS The Fund enters into mortgage dollar rolls, typically on a TBA basis. Mortgage dollar rolls are agreements between the Fund and a financial institution to simultaneously sell and repurchase mortgage-backed securities at a future date. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. 5. INCOME TAXES At December 31, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of December 31, 2013, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Common Stocks a $ $ - $ - $ Asset-Backed Securities and Commercial Mortgage-Backed Securities - - Mortgage-Backed Securities - - Short Term Investments - - Total Investments in Securities $ $ $ - $ Forw ard Exchange Contracts - - Sw ap Contracts - - Liabilities: Forw ard Exchange Contracts - - Futures Contracts - - a For detailed categories, see the accompanying Statement of Investments. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN STRATEGIC MORTGAGE PORTFOLIO By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 27, 2014 By /s/ GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date February 27, 2014
